DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Ehrlich on 07/01/2021.
The application has been amended as follows: 

A.	Amend claims 13 – 18 to read as follow:
13.  (Currently Amended):  The method of claim [[12]]18, wherein the inside diameter across the legs of the stepped blades is from about 6 mm to 7.5 mm when the circuitous body is decompressed into the circular shape.

14.  (Currently Amended):  The method of claim [[12]]18, wherein the inside diameter across the legs of the stepped blades is about 7 mm or greater when the circuitous body is decompressed into the circular shape.

15.  (Currently Amended):  The method of claim [[12]]18, wherein the inside diameter across the legs of the stepped blades is about 8 mm or greater when the circuitous body is decompressed into the circular shape.

18, wherein the circuitous body comprises an expansion force of not less than about 2.0 grams and not greater than about 7.0 grams to decompress the circuitous body into the circular shape; and
the inside diameter across the legs of the stepped blades is from about 6 mm to 7.5 mm when the circuitous body is decompressed into the circular shape.

17.  (Currently Amended):  The method of claim [[12]]18, wherein the circuitous body comprises an expansion force of not less than about 2.0 grams and not greater than about 7.0 grams to decompress the circuitous body into the circular shape; and
the inside diameter across the legs of the stepped blades  about 7.5 mm or greater when the circuitous body is decompressed into the circular shape.

18.  (Currently Amended):  A method, comprising:
using an intraocular expansion and retention device (IERD) to expand and maintain an intraocular opening in an expanded position during an intraocular procedure, the IERD comprising:
a circuitous body forming a central opening having a center, the circuitous body having a top band extending along a plane and spaced apart stepped blades, wherein each of the spaced apart stepped blades comprises opposing top compression bends located at the top band, the circuitous body extending from the opposing top compression bends inward into the central opening toward the center to opposing top height bends, the circuitous body extending downward away from the plane along legs from the opposing top height bends to opposing bottom height bends, the circuitous body extending outward from the center along feet from the opposing bottom height bends to opposing bottom compression bends, and a front edge portion of the circuitous body connecting the opposing bottom compression bends;
each of the stepped blades forming an outwardly facing pocket along the legs; 
an inside diameter across the legs of the stepped blades;
an outside diameter across the top band, wherein the outside diameter is greater than the inside diameter; and
an open gap in the plane between the opposing top height bends above each of the pockets; [[and]]
compressing the circuitous body;
inserting intraocular tissue defining the intraocular opening of the compressed circuitous body; and
decompressing the circuitous body into a circular shape to thereby expand the intraocular opening.

B.	Allow claims 1 – 11 and 13 – 20.
C.	Cancel claim 12.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Mackool et al. (US Pub. 2014/0221759 A1) which discloses a related method [abstract, figs. 1-6], except for disclosing all the limitations of the claimed method. Mainly, the limitations directed to the configuration of the circuitous body. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775